 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   LORI FORMICA, et al.,
                                                           Case No.: 2:20-cv-00221-RFB-NJK
11          Plaintiff(s),
                                                                         ORDER
12   v.
                                                                      (Docket No. 8)
13   RAMON DE LEON CARTER, et al.,
14          Defendant(s).
15         Pending before the Court is the parties’ discovery plan. Docket No. 8. For the reasons
16 stated below, the discovery plan is DENIED.
17         The presumptively reasonable discovery period is 180 days, measured from the date of the
18 first appearance of any defendant. Local Rule 26-1(b)(1). Here, Defendants filed an answer to the
19 complaint on March 2, 2020, Docket No. 6; therefore, the discovery cut-off is measured from that
20 date. If the parties seek deadlines beyond those specified in Local Rule 26-1(b)(1), their discovery
21 plan must comply with Local Rule 26-1(a). The parties must file a new joint proposed discovery
22 plan that complies in full with the Local Rules, no later than March 25, 2020.
23         IT IS SO ORDERED.
24         Dated: March 18, 2020
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
28

                                                    1
